Citation Nr: 1801429	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-09 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for a respiratory condition, including asthmatic bronchitis, chronic obstructive pulmonary disease and emphysema.

2. Whether new and material evidence has been received to reopen the claim for service connection for hypertension.


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1976 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board remanded this matter in September 2016 in order to reschedule the Veteran for a hearing.  Returned mail was received for this correspondence in October 2016.  The Agency of Original Jurisdiction attempted to resend the correspondence to a newly-discovered address but the correspondence was once again returned as undeliverable.  The Veteran was notified in April 2017 of his scheduled videoconference hearing, but this correspondence was returned as well.  VA has attempted to reach the Veteran at multiple addresses to no avail.  The Veteran has not communicated any changes in his address and has not submitted any additional correspondence since March 2015.  The Board finds that VA has substantially complied with remand instructions to the extent possible, and the Veteran's hearing request is deemed withdrawn. 


FINDING OF FACT

There has been no evidence received since the April 2009 Board decision that relates to unestablished facts necessary to substantiate the claims for service connection for a respiratory condition and hypertension.


CONCLUSIONS OF LAW

1. The April 2009 Board decision denying service connection for a respiratory condition and hypertension is final. 38 U.S.C. §§ 7103, 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2. New and material evidence has not been received since the April 2009 Board decision; the claim for service connection for a respiratory condition remains closed. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. New and material evidence has not been received since the April 2009 Board decision; the claim for service connection for hypertension remains closed. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to that rule is that if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 11 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); see Meyer v. Brown, 9 Vet. App. 425, 429 (1996); see King v. Brown, 5 Vet. App. 19, 21 (1993).  The presentation of new arguments based on old evidence already of record does not constitute the presentation of new evidence. Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006).

Analysis

The record reflects that the Veteran was previously denied service connection for a respiratory condition and hypertension in a Board decision dated April 2009.  Both claims were denied because there was insufficient evidence to demonstrate a nexus between the Veteran's service and his current conditions.  

The Veteran has not submitted any additional medical or lay evidence that relates to the reason his claims were previously denied.  Correspondence submitted since the April 2009 decision pertain to the Veteran's disagreement with the Board's decision; his disagreement with the April 2012 rating decision; status updates on his various claims; and, his hearing requests.  The third element of service connection-a nexus-was not shown at the time of the April 2009 Board decision, and the Veteran has not submitted any new and material evidence that pertains to this element for either of his claims.

Accordingly, there has not been evidence presented that addresses a previously unestablished fact necessary to substantiate the claims for service connection for a respiratory condition and hypertension.  Under these circumstances, the Board must conclude that new and material evidence to reopen the service-connection claims for a respiratory condition and hypertension has not been received, and the April 2009 Board decision remains final. See 38 U.S.C. §§ 5108, 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.
						(CONTINUED ON NEXT PAGE)




ORDER

The application to reopen a claim for service connection for a respiratory condition, including asthmatic bronchitis, chronic obstructive pulmonary disease and emphysema, is denied.

The application to reopen a claim for service connection for hypertension is denied.



____________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


